Motion by appellant for assignment of counsel, granted. Albert A. Oppido, Esq., and Irving A. Cohn, Esq., 274 Old Country Road, Mineóla, N. Y., are assigned as counsel to prosecute the appeal. Motion by appellant to dispense with printing denied. Since defendant was found guilty of murder in the first degree and was sentenced to life imprisonment, as the jury recommended, pursuant to section 1045-a of the Penal Law, he is entitled to the benefit of the provisions of subdivision 8 of section 485 of the Code of Criminal Procedure. Appellant’s time to perfect the appeal is enlarged to the September Term, beginning September 10, 1962; appeal ordered on the calendar for said term. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.